Citation Nr: 0914359	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-08 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a sinus headache 
disorder (claimed as sinus with migraines).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1999 to June 2003, 
during the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO), which denied service connection for a 
sinus headache disorder (claimed as sinus with migraines).  
The Veteran disagreed with such decision and subsequently 
perfected an appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, appellate review of the Veteran's claim at 
this time would be premature.  Although the Board sincerely 
regrets the additional delay, a remand in this matter is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran seeks service connection for a sinus condition 
and a headache/migraines disorder.  Further development is 
necessary prior to analyzing the claim on the merits.  

A service connection claim requires medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In his Appeal To Board Of Veterans' Appeals (VA Form 9), 
received March 2005, the Veteran indicated that his migraine 
headaches and sinus condition were two separate issues, which 
should be service-connected and rated separately.  The RO 
considered the issue of entitlement to service connection for 
the combined disabilities.  

Further, in an April 2009 Informal Hearing Presentation from 
the Veteran's representative, the Veteran requested a VA 
examination to clarify the Veteran's diagnosis of "probable 
sinus headache" in-service, and determine the etiology of 
such disability.

Review of the evidence of record indicates that the Veteran 
reported headaches, "pressure behind the eyes," and nasal 
congestion in-service.  He was variously diagnosed with 
headaches, "non-infected sinus," and "probable sinus 
headache."  See June 2001 Service Treatment Report; July 
2001 Service Treatment Report; August 2001 Optometry Clinic 
Note.  

Post-service treatment records indicate that the Veteran 
reported nasal drip, facial pressure including headaches, and 
"sinus problems."  He was variously diagnosed with chronic 
sinusitis and allergic rhinitis.  See December 2003 Primary 
Care Clinic Note; May 2004 Allergy Consult Report; June 2004 
Otolaryngology Consult Note.  It is unclear whether the 
Veteran has a sinus disorder and/or headache/migraine 
disorder, and whether such disorders are related.  As such, a 
determination cannot be made as to whether the Veteran has a 
current sinus and/or headache disability for VA purposes.  

Also, with regard to the etiology of any current sinus 
condition and/or headache/migraine disorder, no opinion has 
been rendered regarding whether the Veteran's in-service 
reports, treatment, and diagnoses of headaches, "non-
infected sinus," and "probable sinus headache" are related 
to the Veteran's current sinus and/or headache/migraine 
disabilities, if any.  

Based on the foregoing, a VA examination is necessary to 
ascertain whether the Veteran currently has any sinus 
disorder and/or headache/migraine disorder, whether the 
headaches/migraines are related to the Veteran's sinus 
disorder (if any), and if so, whether these disabilities are 
related to service.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, that will assist in substantiating or that 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Review of the record 
reveals that the RO did not provide notice as required under 
Dingess.  19 Vet. App. 473.  The fulfillment of the duty to 
assist further requires such notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran 
with appropriate notice pursuant to the 
Veterans Claims Assistance Act of 2000 
(VCAA) and under 38 U.S.C.A. 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to information or evidence 
required to substantiate his claim and 
VA's respective duties.  The notice 
letter should also include the 
requirements as outlined in Dingess, 19 
Vet. App. at 473.

2.  The RO/AMC shall schedule the 
Veteran for a VA examination(s) 
regarding his claimed sinus disorder  
and headache/migraine disorder.  The 
claims file, a copy of this remand, and 
any additional evidence obtained 
pursuant to the requests above, should 
be made available to the examiners for 
review.  The entire claims file must be 
reviewed by the examiner(s) in 
conjunction with each examination and 
the report(s) should state that such 
review has been accomplished.

The VA examiner should note whether the 
Veteran currently has a sinus disorder 
and a headache/migraine disorder.  If 
so, the VA examiner should indicate 
whether the headache/migraine disorder 
is a separate disability apart from the 
sinus disorder.  Further, if there is a 
current disability, the VA examiner 
should render an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
any current sinus disorder (and/or a 
headache/migraine disorder, if this 
disability is a separate disability 
apart from any diagnosed sinus 
disorder) is related to the Veteran's 
service. 

The examiner should reconcile any 
opinion with the Veteran's service 
treatment records, and the December 
2003 Primary Care Clinic Note; May 2004 
Allergy Consult Report; June 2004 
Otolaryngology Consult Note from the 
VAMC in Miami.  A complete rationale 
should be provided for any opinion.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required. If 
further action is required, it should 
be undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate 
the Veteran's claim, to include 
consideration of any additional 
evidence obtained as a result of this 
Remand.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

The Veteran is hereby placed on notice that, pursuant to 38 
C.F.R. § 3.655, failure to cooperate by not attending the 
requested VA examinations may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




